Case: 13-12528   Date Filed: 05/09/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12528
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:01-cr-00056-CAR-CHW-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ORASAMA ANDREWS,
a.k.a. Rell,

                                                        Defendant -Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                              (May 9, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-12528     Date Filed: 05/09/2014    Page: 2 of 4


      Orasama Andrews appeals pro se the denial of his petition for a writ of error

coram nobis under the All Writs Act. 28 U.S.C. § 1651. We affirm.

      In 2003, Andrews pleaded guilty to distributing between two and five grams

of cocaine base. See 21 U.S.C. § 841(a)(1). His written plea agreement advised

him of his rights to a trial by jury; to be represented by counsel throughout his trial

proceedings; to confront and cross-examine witnesses against him; and to not

incriminate himself. During his change of plea hearing, Andrews verified that he

understood and waived those constitutional rights. The district court accepted

Andrews’s plea of guilty and sentenced him to 37 months of imprisonment,

followed by 3 years of supervised release.

      After Andrews began his term of supervised release, he was arrested for

distributing cocaine base. See id. Andrews was convicted of the offense and

sentenced to imprisonment for life. Later, the district court revoked Andrews’s

supervised release and imposed a sentence of 24 months of imprisonment to run

consecutively to his sentence of life imprisonment. Three months later, the district

court filed an amended judgment that corrected a misstatement in its earlier order.

      Andrews filed a petition for a writ of error coram nobis that sought relief

from his 2003 conviction. Andrews argued that the district court lacked subject

matter jurisdiction to adjudicate him guilty of the drug offense because cocaine

hydrochloride and cocaine base were unscheduled substances; the statutory


                                           2
               Case: 13-12528     Date Filed: 05/09/2014    Page: 3 of 4


authority for his sentence, id. § 841(b)(1)(A)(iii), was void for vagueness; and his

plea colloquy was inadequate because he was not advised of his rights to confront

his accuser and to not incriminate himself. He also argued that he had recently

discovered facts supporting his claims and that his trial counsel had been

ineffective by abandoning him immediately after his sentencing hearing. Andrews

filed three amendments to his petition that repeated his claims for relief.

      The district court denied Andrews’s petition and dismissed his amendments

as moot. The district court ruled that Andrews could have raised his claims for

relief in an earlier proceeding; he failed to prove that any of his claims involved a

fundamental matter of fact that rendered the proceedings irregular and invalid; and

he failed to present sound reasons for failing to pursue relief earlier. The district

court also ruled that Andrews’s “vague and unsubstantiated allegations” failed to

excuse his delay in pursuing relief.

      We review the denial of a petition for a writ of error coram nobis for abuse

of discretion. Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). The

writ is available only when “there is and was no other available avenue of relief”

and “the error involves a matter of fact of the most fundamental character which

has not been put in issue or passed upon and which renders the proceeding itself

irregular and invalid.” Id. We may affirm a judgment on any ground that appears

in the record. See Spaziano v. Singletary, 36 F.3d 1028, 1041 (11th Cir. 1994).


                                           3
              Case: 13-12528     Date Filed: 05/09/2014    Page: 4 of 4


      The district court did not abuse its discretion. “Coram nobis relief is

unavailable to a person . . . who is still in custody.” United States v. Garcia, 181
F.3d 1274, 1275 (11th Cir. 1999). Although the district court did not address

Andrews’s custodial status, a review of the record reveals that he is still in custody

“under the aggregate of the consecutive sentences imposed on [him]” and is

ineligible for coram nobis relief. See Peyton v. Rowe, 391 U.S. 54, 64–65, 88 S.

Ct. 1549, 1555 (1968). Furthermore, the writ of error coram nobis is unavailable

to Andrews because he could have raised his claims for relief on direct appeal, see

Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994) (“A ground of error is

usually ‘available’ on direct appeal when its merits can be reviewed without

further factual development.”), or in a motion to vacate his conviction, see 28

U.S.C. § 2255. And Andrews provides no plausible explanation for his delay in

pursuing his claims. Andrews argues that the district court should have treated his

petition as a motion to vacate his conviction, see id., but Andrews acknowledges

that motion would have been untimely. Andrews also argues that the district court

lacked jurisdiction to enter the amended judgment, but we decline to consider an

argument that Andrews failed to raise in the district court. See Johnson v. United

States, 340 F.3d 1219, 1228 n.8 (11th Cir. 2003).

      We AFFIRM the denial of Andrews’s petition.




                                          4